Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The period for response set in the last office action is withdrawn and the period is reset in this letter.  Prior rejection and objection are withdrawn.
Claims 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement as noted below.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.                                                                  The detail; description pages 6-16 provide no disclosure or even mention of the claim 13 use of                               “two … aerosolizing members” held in the assembly and the drawings provide     no   depiction  of any   part of   such usage therefore the disclosure is non-enabling with regard to claims 13-23 material 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 13 assembly with two or more aerosolizing members held in the assembly and specific structures  of each of claims 12-23 as relates to the  two or more members  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1-12, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22, 23, use of terms “ricocheting, vortex-effect  “ are unclear and just what they  features  they  require is not understood.
Also, in specification pages 6-16, terms inner and outer tubes are used.  In claims these terms are omitted and various other terms capillary, cannula, tec. Are used for some items reading the claims unclear.   Note  terms used in claims must have  basis in specification to be understood 
Claim 1, lines 5-6, 14-15 are unclear.  Terms  --- poured hotplate, chimney-stack, etc. ---    are unclear.  Claims 4, 9, are unclear and how they read on disclosed device is not understood.  Claim 12, lines 2, 3, 4, 14-16 are unclear.  Terms “variable combination”, “multiple geometries” are unclear.  Claim 22, lines 7, 16, 17, are unclear.  Claim 23, lines 3-6, are unclear.  Claims 12, 22, are confusing throughout each claim and claim 12 repeats material of claim 1.                                                                                                            For rejection below note that figures 3, 4, of this case appear to be the same as figures 1, 2, of Qiu patent except for numerals and mouthpiece.   
Claims 13-21 are s/are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qiu 10, 334877.
For claim 13, Qiu figure 1 shows aerosolizing assembly  with  tubes 2, 1, with aerosolizing chamber 6 and in figure 4B two aerosolizing members 81A, 81B in the chamber and electrically  connected in parallel claim 14, the members 81 are bar shaped.  
Claim 15, figure 4B the members  are perpendicular to chamber axis and claim 16, figure 4E is applied  the members  are parallel to axis.  Claims 17, 19, 20 in figures 4C, 4D, 5A the members both perpendicular and parallel to chamber axis and claim 18 to obvious variant.  Claim 21, wire 9 is of metal.  Above adequate but  as alternative should issues arise reciter feature at issue may be deemed obvious variation 
Claims 1-12, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu 877 in view of Alarcon 9993025, and  Burton 2016/0095357.
Claim 1, Qiu figures 2, 3, device includes outer and  inner capillary 1, 2, with aperture 5 in outer capillary liquid chamber 3 breaches at line 60, liquid guide element 81 but lacks double-barrel mouthpiece.  Burton and Alarcon show double aperture mouthpiece.  Obvious to use such type in Qiu for better smoking sensation.   Terms ricocheting   vortex  define no  structure over the references     Claims 2, 3, 4,Qiu breaches figure 3 at  lines 11, 60, are U  -shape and obvious to form them circular and  at different locations.  Claims 5, 6, 7, passage is at 6 and seal is at 4 and seat is at 12.  Claims 8, 9, holder at 7 has breaches at 11.  Claims 10, 11, the element 8 is mounted in the breaches and is of heat retaining material.  Claim 11, repeals material noted above as disclosed by Qiu and in addition  part 8 does communication with storage chamber 3.  Claims 22, 23, rejected as in case of claim 1 with Qiu figure 4B plural liquid guiding elements applied.
Claim(s) 13-21  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu  9301547
Claim 13  14  15     17   Liu figure 6  assembly includes  dust with two or more aerosolizing members  1  mounted in the duct. arranged parallel and electrically connected in parallel    Claim 16  figure  7 applied  with members parallel to axis and obvious to connect them in parallel   Claim 21 wire on members is of metal   claims 18  19  20 obvious to use other arrangements of members including  inclined and mixed  axes these changes producing no stated  new result 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832